UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6483


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES CALVIN JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:06-cr-00760-RBH-1; 4:11-cv-70008-RBH)


Submitted:   June 21, 2012                 Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Calvin Jackson, Appellant Pro Se.  Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James    Calvin   Jackson          seeks    to    appeal    the     district

court’s    order       dismissing     as    untimely       his    28    U.S.C.A.    §    2255

(West Supp. 2012) motion.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)           (2006).              A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner       satisfies      this         standard        by     demonstrating          that

reasonable       jurists      would        find     that    the        district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief        on   procedural          grounds,        the     prisoner       must

demonstrate       both    that   the       dispositive          procedural    ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Jackson has not made the requisite showing.                             Accordingly,

we deny Jackson’s motion for a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal     contentions       are     adequately         presented    in    the



                                             2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3